DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 7/22/2022. Claims 1, 5-21 and 39 are pending in the application. Claim 39 was added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,5-13, 17-21 and 39 are rejected under 35 USC 103 as being unpatentable over Kindelspire et al.   (WO 2017/011625 Al)  in view of  Chen et al. (WO 2016/154441 Al) and further in view of Fosdick et al. (US2015/0201647 A1).  
Regarding claims 1, 12 and 13, Kindelspire et al.  discloses an extruded  food product comprising a corn protein  isolate, and a polysaccharide. Kindelspire et al.  discloses a food product as claimed, having a corn protein isolate (zein).  The isolate has a concentration of greater than 85% protein by weight.  Kindelspire does not specifically disclose a corn protein isolate having the claimed properties as a component of the food product.  
Chen discloses that an important feature of a food-grade com protein isolate is color  ([0041], Table 7, Table 10A, for example). Chen discloses that [0031] color of the protein isolate was measured using a Hunter Lab Colorimeter  where the L* value is an indication of color lightness (the higher the value, the lighter/whiter the product). Hunter "a*" represents the red-green color spectrum with a positive value indicating a red hue. Chen discloses a corn protein isolate, comprising at least about 85 wt.%, protein on a dry basis, an "a" color value ranging from about -0.5 and 1.5, and a "b" color value ranging from about 10 and 25, and less than about 1.5'% oil on a dry basis [0005]. These values match the properties of the claimed corn protein isolate.
Corn protein typically has 60%-70% zeins.  Kindelspire et al.  discloses that a food product comprising zein  should have a good color (page 2 line 3).  The food products  can contain from 3 to 20 weight percent zein protein ingredient and from 10 to 30 weight percent non-zein protein ingredient based on total weight food product.
Chen discloses that [00022] corn protein material is typically yellowish-orange in color because most of the corn pigments (luteins, zeaxanthins, cryptoxanthins, and carotenes) concentrate into the protein stream. 
 At the time of the invention, as corn protein isolate is a major ingredient in the food product, one of ordinary skill in the art  would have considered a corn protein ingredient  with defined color properties to obtain a food product that with desired color. One would therefore have applied a protein isolate in Chen in the food product in Kindelspire, with a reasonable expectation of successfully preparing a food product with desired color characteristics. Kindelspire et al.  as applied to claim 1 above, does not specifically disclose exemplary compositions with bulk density in the claimed ranges. Fosdick et al.  however, discloses that  some low density snack food  products comprising corn protein  isolate as disclosed in Kindelspire, may have a density in a range from about 0.02 g/cm3 to about 0.7 g/cm3 (20 to 700 g/L) or from about 0.02 g/cm3 to about 0.5 g/cm3 (20-500g/L), [0034] which encompasses the claimed ranges, with an exemplary embodiment , Table 4 recipe A2 having a bulk density of 96 g/mL, meeting the limitation of “about 95 g/L” in claim 13.
Regarding claims 5-6, Kindelspire et al.  discloses a food product with corn protein isolate in the claimed range (Table 4, claim 2).
Regarding claim 5, Kindelspire discloses that the food product can contain from about 40 to about 70 weight percent starch (from all sources), from about 10 to about 40 weight percent total protein (from all sources), based on total weight food product (dry), wherein the food product is also formulated to contain from 3 to 25 weight percent zein protein (from all sources) and from 5 to 25 weight percent non-zein protein
(from all sources) based on total weight food product (dry).
The product has having an exemplary  bulk density of 277g/L which falls within the claimed range (for example in Example 1, Tables 4 and 5). 
Regarding claims 10 and 11, Kindelspire et al.  discloses extruded puffed and extruded crisp food products (for example, see Table 8, Example 5, claim 1).
Regarding claims 17 and 18, Kindelspire et al.  discloses whole corn flour that inherently contains fiber.
Regarding claim 19, Kindelspire et al.  discloses sugar in the food product composition (Table 4).
Regarding claims 20 and 21, Kindelspire et al.  discloses an additional protein source, soy protein, (Tables 4 and 8, for example), wherein the soy protein is about 60% by weight of the combination of corn protein isolate and the additional protein source. (Table 8, recipe C).
Regarding claim 39, Kindelspire discloses a food product having a moisture content of 1%-7% by weight (page 21 lines 11-15), overlapping the claimed range.
Claims 14-16 are rejected under 35 USC 103 as being unpatentable over WO 2017/011625 Al to Kindelspire et al.  in view of  Chen et al. (WO 2016/154441 Al) as applied to claim 1 above, and further  in view of Baier et al. (US 2013/0273219 Al).
 Kindelspire et al.  discloses a food product as claimed, but does not specifically disclose a particle size of a corn protein isolate in the composition. Baier however discloses suitable particle sizes for fine particle and agglomerated/pelletized protein ingredients to be applied in  extruded, expanded snack food applications, wherein the fine particles have particle size up to 300 microns and micropellets of these particles have a particle size of up to 1800 microns [0041] -[0043]. 
 As modified Kindelspire and Baier are directed to protein ingredients for extruded food applications to prepare puffed products, it would have been obvious to one of ordinary skill in the art to consider using fine particle and agglomerate particles of protein concentrates in the particle size ranges disclosed in Baier, in modified Kindelspire, with a reasonable expectation of successfully incorporating a protein ingredient in such a product.
Claims 1, 5-21 and 39 are therefore prima facie obvious in view of the art.
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
The arguments are not commensurate in scope with the claimed invention because the invention is directed to a food product comprising the claimed corn protein isolate and a polysaccharide. Kindelspire discloses a food product comprising corn protein isolate and starch ( polysaccharide). 
Regarding motivation to combine references, Kindelspire et al. discloses that a food product comprising corn protein isolate should have a good color (page 2 line 3).  Chen discloses a corn protein isolate with defined color properties. One of ordinary would have considered a known protein ingredient with defined color properties in making a food product,  with a reasonable expectation of successfully obtaining a food product with desired color properties.  Therefore applicant’s argument is not persuasive.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793